DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation “joining means” in claims 15, 27, and 36 are being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (means) that is coupled with functional language (joining) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0044] of the specification describes a joining means as a tongue and groove joint or a click joint.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 35 recites the limitation "the thermosetting resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the 
Claim 36 recites the limitation "the individual floorboards" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the individual 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 20-21, 27-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2011/0041996) in view of Borup (US 2005/0136276).
Pervan teaches a method of making a floorboard (1), the method comprising forming a laminate by providing a core (50), laminating a plurality of surface strips (53) on a top surface of the core with a first glue layer (not numbered), and laminating a balancing layer (52) on a bottom surface of the core with a second glue layer (See Figures 7a-7c; [0050]). The core, surface strips, first glue layer, and balancing layer of Pervan read on the instantly claimed starting carrier plate, veneer material (or veneers in claim 36), resin, and balancing layer, respectively. Regarding the instantly claimed steps of separating, profiling, and providing with joining means, Pervan teaches that the laminate is cut into a plurality of individual boards and then profiled with a tongue and groove joining means (See Figures; [0050]). The glue bonds the strips to the core, which meets the limitation “wherein during the pressing process, the resin adheres to a surface of the starting carrier plate facing the veneer material and to a surface of the veneer material facing the starting carrier plate”.
Pervan does not expressly disclose that the glue is a thermosetting resin.
Borup teaches a method of making a layered, composite wood structures, the method comprising providing a resin impregnated paper (62) between a core veneer (60) and a hardwood 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the thermosetting resin taught by Borup as the glue layer in the method of Pervan because Borup teaches that such thermosetting resins were recognized in the prior art as being suitable for bonding veneers to cores in layered composite products.
Regarding claim 20, Borup teaches that it is conventional in the art to perform finishing operations on layered, composite wood materials after hot pressing (See [0003]). Examiner is taking official notice that sealing is a well-known and conventional finishing operation which one of ordinary skill in the art would readily understand to be included in the general “finishing operations” taught by Borup.
Regarding claim 21, Borup teaches that laminates may be trimmed and/or sanded after pressing (See [0003]), both of which are mechanical surface processing steps as claimed.
Regarding claim 27, the claim requires the same steps of claim 15 and also requires that the resin is in the form of a resin-impregnated paper. The resin impregnated paper of Borup meets this limitation.
Regarding claim 28, the particular weight of paper and amount of resin used to impregnate such paper would be a routine matter of design choice to one of ordinary skill in the art which could be readily determined based on the particular requirements of a given application. The selection of such process parameters would therefore have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 29, the surface strips of Pervan are rectangular such that their side faces are perpendicular to the core (See Fig. 7b).

Regarding claims 31 and 32, both Pervan (See [0050]) and Borup (See [0001]) both teach that composite wood laminates are useful as floorboards.
Regarding claims 34 and 35, Pervan teaches that the glue bonds the surface strips to the core (See [0050]). No penetration of the resin through the surface strips to a surface opposite the core is mentioned. It is reasonably to conclude that no such penetration occurs since it is absent in the reference.

Claims 16 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable Pervan (US 2011/0041996) in view of Borup (US 2005/0136276) as applied to claim 15, and further in view of Kreuder (US 2010/0136303).
Pervan and Borup combine to teach a method of making a floorboard, as detailed above. Borup teaches pressing at a pressure of at least 150 psi  (1,034 kPa) and temperatures of 230-270°F (110-132°C). These meet the temperature and pressure ranges for claim 16, and the temperature of claim 23. However these references do not expressly disclose a time of 10-60 seconds for pressing (claim 16), pressure greater than or equal to 3,500 kPa (claim 22), or temperatures of 180-210°C (claim 24).
Kreuder teaches a method of making a floorboard, the method comprising pressing at 20 to 40 bar (i.e. 2000 to 4000 kPa) at a temperature of 180-210°C for 8 to 20 seconds (See [0034]).
It would have been obvious to one of ordinary skill in the art to perform hot pressing of the floorboards of Pervan and Borup with parameters in the instantly claimed ranges because Kreuder teaches that such pressure, temperature, and time ranges were recognized in the prior art as being suitable for pressing composite laminate floorboards (See [0034]).

Regarding claim 26, examiner is taking official notice that smoked or vapored woods are well known and conventionally used in the flooring art such that their usage in the method taught by the combination of Pervan, Borup, and Kreuder would have been obvious to one of ordinary skill in the art at the time of filing.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2011/0041996) in view of Borup (US 2005/0136276) as applied to claim 15 above, and further in view of Takase (JP 3-211047).
Pervan and Borup combine to teach a method of making a floorboard, as detailed above. Pervan and Borup do not expressly disclose infiltration on the resin into pores or cracks of the veneer materials such that the resin is visible on an outer surface of the veneer materials or that the thermosetting resin contains a filler.
Takase teaches a method of making a floor board by bonding a wood veneer (4) to a base material (1) with an adhesive (2) (See Figures and their descriptions). Takase teaches that during pressing the adhesive fills voids (5) present in the veneer (See Figure 1b). The adhesive (2) of Takase is a thermosetting polyurethane which bonds the veneer to the base during a hot pressing operation (See lines 95-107).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to provide veneers with pores and/or cracks and that such pores and/or cracks would be filled with resin upon pressing since Takase teaches that such materials were recognized in the art as being suitable 
Regarding claim 18, it can be seen clearly in Fig. 1b and its description in Takase that the adhesive is visible all the way to an outer surface of the veneer.
Regarding claim 19, Takase teaches pigment fillers (See  lines 18-118). It would have been obvious to one of ordinary skill in the art at the time of filing to include such fillers in the method taught by Pervan and Borup to provide a desired match between the resin color and the wood veneer color, as taught by Takase (See lines 112-118).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 13-14, 18, and 22-27 of U.S. Patent No. 11,072,156 (hereinafter ‘156). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are present in the claims of ‘156 with only minor changes in phrasing.
Claims 15-18, 20-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-11, 13, and 19-20 of U.S. Patent No. 10,442,164 (hereinafter ‘164). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are present in the claims of ‘164 with only minor changes in phrasing.
Claims 15-17, 19, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-17 of U.S. Patent No. 10,857,765 (hereinafter ‘765) in view of Borup (US 2005/0136276). All of the limitations of the instant claims are present in the claims of ‘765 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.